Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/18/2022 was entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 03/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claim 9, applicant argues that US patent US 8,575,570 to Choi, has NO mention of quantum dots. The examiner respectfully disagrees. See Column 8 and Lines 32 – 35 of Choi, which teaches that quantum dots are one of a plurality of fluorescent emitting markers listed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 11, 13 – 16, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 8,575,570 B2) in view of Dutertre et al. (US Pub. No. 2016/0363538 A1).
As per claim 1, Choi discloses a method of optically sectioning a biological sample (a method for optical sectioning a sample (biological sample); column 4, lines 25-35; column 8, lines 40-55), the method comprising the steps: 
(a) contacting a biological sample with a fluorescent contrast agent having an excitation wavelength of between about 785 nm to about 2400 nm and a fluorescence emission having a wavelength of between about 800 nm to about 2400 nm (the method includes contacting a sample with a contrast agent (fluorescent contrast agent) including an excitation wavelength between 758 nm to 2400 nm and a fluorescence emission including  a wavelength between 800 nm & 2400 nm; column 10, lines 40-45; column 11, lines 35-45; column 12, lines 20-35); 
(b) irradiating the biological sample with at least one excitation light having a wavelength of between about 785 nm to about 2400 nm (irradiating the sample with a beam (at least one excitation light) including a wavelength between 785 nm to 2400 nm; column 11, lines 35-45), wherein the excitation light is configured as a static light sheet and directed through a first plane of the biological sample (the light is capable of being configured as a static light sheet which is directed through a section (first plane) of the sample; abstract; column 15, lines 25-30); 
(c) orthogonally detecting an emitted fluorescence having a wavelength of between about 800 nm to about 2400 nm from the irradiated biological sample (normally detecting a fluorescence that includes a wavelength between 800 nm and 2400 nm from the irradiated sample; abstract; figure 3; column 9, tines 40-50; column 11, lines 35-45; column 12, lines 20-35); and (d) generating a first digital image of the fluorescence from the irradiated first plane through the biological sample (creating a digital image of the fluorescence from the irradiated section through the sample; abstract; column 9, lines 20-40). 
As per clam 2, Choi discloses the method of claim 1. Choi further discloses wherein the biological sample is an isolated cell or population of isolated cells, a cultured cell or population of cultured cells, an isolated tissue or organ, or an animal or human subject (the sample is an cell (cultured cell) or a population of cells (population of cultured cells), a tissue or organ (isolated tissue or organ); column 7, lines 20-35; column 10, lines 30-45). 
As per clam 3, Choi discloses the method of claim 1. Choi further discloses wherein the biological sample has raised features and the irradiated biological sample is imaged by transmitting the light sheet through the raised feature from a side thereof and detecting the emitted fluorescence at right angles to the plane of the illuminating light sheet (a biological sample will include raised surface features such as with particular organs, and the irradiated sample is imaged by sending the light sheet through the sample, including raised surface features, from a side thereon and sensing the emitted fluorescence at angles normal to the plane of the static light sheet; abstract; column 8, lines 10-20; column 15, lines 25-30). 
As per clam 4, Choi discloses the method of claim 1. Choi further discloses wherein substantially planar regions of the irradiated biological sample are illuminated by the light sheet at an angle with respect to the normal to the planar region and the emitted fluorescence is detected at right angles to the plane of the illuminating light sheet (a number of planar sections (substantially planer regions) of the irradiated sample are illuminated by the static light sheet at a ninety degree angle with respect to the normal to the planar sections and the emitted fluorescence is sensed at right angles to the plane of the static light sheet; abstract; figures 3 & 5; column 8, lines 40-55; column 9, tines 30-40). 
As per clam 5, Choi discloses the method of claim 1. Choi further discloses wherein the fluorescent contrast agent is administrated by vascular delivery to a tissue or organ of the animal or human subject (the contrast agent will be administered via a vascular system to an organ of an animal such as is the case with antibody delivery to a targeted organ of the body; column; column 8, lines 30-40; column 9, lines 10-30; column 10, lines 40-45; column 11, lines 35-45; column 12, lines 20-35). 
As per clam 6, Choi discloses the method of claim 1. Choi further discloses wherein the fluorescent contrast agent is conjugated to a targeting ligand that can specifically bind to a molecular target (the contrast agent is conjugated with an antibody (targeting ligand) that can specifically connect to a molecular target; column 8, lines 30-40; column 10, lines 40-45; column 11, lines 35-45; column 12, lines 20-35).
As per clam 7, Choi discloses the method of claim 6. Choi further discloses wherein the targeting ligand has an affinity for a molecular target and is selected from an antibody, a peptide, an aptamer, or a nucleic acid (the antibody has an affinity for a molecular target and is chosen from an antibody; column 8, lines 30-40). 
As per clam 9, Choi modified discloses the method of claim 1 and further teaches that the fluorescent contrast agent emits at a wavelength of between about 900 to about 2400 nm is an organic molecular dye, a conjugated polymeric dye, a polymer micelle-wrapped organic nanofluorophore, a carbon nanotube, a quantum dot, or a rare-earth down-conversion or up-conversion nanoparticle (the contrast agent emits a wavelength between 900 nm to 2400 nm and includes a quantum dot; column 8, lines 30-40; column 10, lines 40-45; column 11, lines 35-45, Lines 60 - 63; column 12, lines 20-35, 45 - 50). 
As per clam 10, Choi discloses the method of claim 1. Choi further discloses further comprising the steps: (i) repeating steps (b)-(d), thereby irradiating a plurality of parallel planes perpendicular to the light sheet plane at various depths through the biological sample (the - steps include repeating the steps b to d, thus irradiating a number of parallel planes that will be normal to the light sheet plane at a number of varying depth throughout the sample; abstract; figures 3, 5-6; column 8, lines 15-30; column 9, lines 25-40; column 17, lines 5-15), and generating a plurality of digital images; and (ii) digitally combining the plurality of digital images to generate a three-dimensional image of the location of the fluorescence emitted by the contrast agent in the biological sample (and produce a number of images (plurality of digital images), then digitally combining the number of images to create a 3D image of a location of the fluorescence emitted by the contrast agent int the sample; figures 3, 5-6; column 8, lines 15-30; column 9, lines 25-40; column 12, lines 60-67; column 17, lines 5-15). 
As per clam 11, Choi discloses the method of claim 1. Choi further discloses wherein the excitation light is delivered to the biological sample by an illumination objective (the beam is delivered to the sample via an OLM excitation objective (illumination objective); column 9, lines 25-35), wherein the numerical aperture “N.A” of the objective is configured to deliver the excitation light as a light sheet having a balanced waist thickness of between about 5 ym to about 20 um and a Rayleigh length of between about 0.1 mm to about 6.0 mm (a numerical aperture is capable of being configured to deliver the beam as a light sheet including balanced waist thickness between 5 um to about 20 ym and a Rayleigh length of between about 0.1 mm to about 6.0 mm; figure 3; column 4, lines 1-4; column 7, lines 45-50; column 11, lines 44-50 claim 8 of Choi).
As per clam 13, Choi discloses the light sheet microscope of claim 13 (Abstract). Choi further discloses a light sheet microscope (Col. 7, Line 54) (Col. 11, Line 53) comprising along an optical axis: an illumination objective 5  positioned to direct an excitation light sheet 12 through a plane of a biological sample; a plurality of achromatic lenses (Col. 9, Line 64 – Col. 10, Line  8) optimized for transmission of light between about 785 nm to about 2400 nm; a proximal first adjustable mechanical slit; a cylindrical lens; a distal second adjustable mechanical slit adjacent to the cylindrical lens and distal to the illumination objective, wherein the slit of said second slit is orientated at right-angles to the slit of the first slit; a pinhole; at least one excitation light source in the 600-2400 nm range (column 10, lines 40-45; column 11, lines 35-45; column 12, lines 20-35); and at least one removable mirror disposed to direct an excitation light from the at least one light source along the optical axis of the illumination objective (Col. 8, Lines 41 – 60), the plurality of achromatic lenses (Col. 10, Lines 1 – 8), the proximal first adjustable mechanical slit (Col. 17, Lines 20 – 36), the cylindrical lens, the distal second adjustable mechanical slit, and the pinhole; a detection objective disposed to orthogonally receive fluorescent light emitted from a target irradiated by a light sheet from the illumination objective and to direct said fluorescent light to a detector operably connected to a computer system for generating a digital image of the fluorescent light; and at least one emission filter configured to only transmit fluorescent light having a wavelength of between about 785 nm to about 2400 nm column 10, lines 40-45; (column 11, lines 35-45; column 12, lines 20-35) (Col. 14, Lines 40 – 57) (Col. 9, Line  39++).
 Choi discloses the excitation light source is a laser (Col, 11, Lines 34 -45) and that the dual-mode microscope may include one or more laser light sources, for example may be shared between the OLM and COT I (Col. 11, Lines 34 – 52) imaging modes. Specifically, any light source suitable for exciting a sample may be used. Choi fails to expressly disclose the exact ranges as claimed. 
Dutertre in the field of optical microscopy or Raman microspectrometry for the analysis of material or biological samples including optical microscopes with adaptive optics systems (Abstract). FIG. 1 represents an optical microscopy apparatus. The optical microscopy apparatus 100 comprises a laser source 10, which is suitable for emitting a laser beam 11 at an excitation wavelength λ. The laser source can be chosen from a laser diode, a gas laser, a solid-state laser and a diode-pumped laser. According to the material and the type of laser, the wavelength emitted can be in the far UV (244 nm, 266 nm), in the near UV range (325 nm), in the visible range (405, 473, 532, 633, 785 and 830 nm) or in the near-infrared (1064 nm). The laser beam 11 can be continuous or pulsed, according to the type of laser source and the desired uses [0045]. 
In view of the utility, to expand the microscope abilities as needed, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Choi to provide the laser sources such as that taught by Dutertre. 
As per clam 14, Choi discloses comprising a right-angle prism disposed between the biological sample and the illuminating and receiving lenses (Col. 9, Lines 39 ++).
As per clam 15, Choi discloses illuminating light sheet is configured to illuminate the biological sample at an angle of less than 90 degrees between a tangential plane of the biological sample and the illuminating light sheet, a solid, liquid or gas having a refractive index of about that of the biological sample is disposed between the biological sample and the illuminating and receiving lenses (Col. 17, Lines 20 -35).
As per clam 16, Choi discloses the excitation light source further comprises a shortpass filter to select the excitation wavelength (Col. 14, Lines 47++).
As per clam 19, Choi discloses the detector is sensitive to light having a wavelength of between about 800 nm and about 2400 nm (Col. 11, Lines 34– 45).
With regards to claims 22 and 23, Choi discloses that the microscope is also ideal for use with fluorescent and other emitting markers, such as for example, markers to label gene expression like antibodies, genetic reporters, nucleic acid labels, quantum dots, etc but fails to expressly disclose Phb/CdS quantum dot or ER-quantum dot with a specific wavelength. The examiner takes Official Notice that these materials are well known and conventional in the art. Notice that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Choi to include the teachings of the specifically claimed materials such as that is well known and conventional in the art, since it have been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to include these materials for the purpose of meeting specific applications that calls or need the claimed materials.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Dutertre in view of Akle et al. (WO 2016/207646 A1).
As per clam 8, Choi discloses the method of claim 6. Choi fails to disclose wherein the targeting ligand is an antibody or fragment thereof selectively binding to an epitope of a polypeptide selected from the group consisting of: Programmed cell death protein 1 (PD-1), Programmed death-ligand 1 (PD-L 1), and CD11b. 
However, Akle discloses wherein the targeting ligand is an antibody or fragment thereof selectively binding to an epitope of a polypeptide selected from the group consisting of: Programmed cell death protein 1 (PD-1), Programmed death-ligand 1 (PD-L 1), and CD11b (an antibody (targeting ligand) is an antibody selectively binding to a epitope of a polypeptide chosen from a group including PD-1 and PD-L1; abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Choi to provide the targeting ligand is an antibody or fragment thereof selectively binding to an epitope of a polypeptide selected from the group consisting of: Programmed cell death protein 1 (PD-1), Programmed death-ligand 1 (PD-L 1), and CD11b, as taught by Akle, in order to provide the advantages of enabling for a number of types of markings so as to enable the method to image anyone one of a number of specifically targeted organs and or biological structures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884